Citation Nr: 1242156	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  11-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that determined new and material evidence had not been submitted and declined to reopen the claim for service connection for epilepsy.

The Veteran requested and was scheduled for a formal hearing before a Decision Review Officer at the RO May 2011.  However, he failed to appear for such hearing and did not request for it be rescheduled.  No Board hearing has been requested.

The Board notes that the Veteran attempted to have an attorney represent him in this appeal.  However, this individual and the Veteran were notified in June 2011 that he was not accredited to represent claimants before VA and, therefore, he could not be the Veteran's representative.  Accordingly, the accredited representative as indicated on the first page of this decision remains the Veteran's authorized representative, as the Veteran has not revoked such authorization.

In a February 2012 decision, the Board determined that new and material evidence had been received, reopened the claim for service connection for epilepsy, and then remanded it, on the merits, for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A preponderance of the competent and credible evidence of record does not show that epilepsy was incurred in the Veteran's active service, or is otherwise related to any aspect of the Veteran's active service.  Epilepsy did not manifest within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

The criteria for service connection for epilepsy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2010 letter provided notice to the Veteran of the  evidence and information needed to substantiate his claim for service connection on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated the issue on appeal in an October SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, and private medical records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and a fellow service member as well as by his representative, on his behalf.

The Veteran was not afforded a VA examination; however, the Board finds that a VA examination is not necessary in this case.  In Shade v. Shinseki, the Court noted that " 38 C.F.R. § 3.159(c)(4)(iii)  guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade, 24 Vet. App. at 121.  Generally, a VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  A Veteran is not entitled to a VA examination based solely on his own conclusory statements indicating that there is a relationship between an in-service illness or injury and a present disability. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Here, a VA examination is not required because the competent evidence fails to show that the Veteran's epilepsy and/or convulsion disorder may be associated with the Veteran's service.  Furthermore, the record before the Board contains no credible evidence of continuous symptoms since service.  Likewise, there is no credible indication that a claimed epileptic/seizure disability or persistent or recurrent symptoms of such disability may be associated with his service.  Rather, the pertinent favorable evidence of such consists solely of the Veteran's and fellow service member (T.V.O) noncredible statements, discussed in detail below.  The Board points out that while the statement provided by T.V.O in September 2010 provided the basis for the Board to reopen the claim in its February 2012 decision, at that time it was presumed credible for the limited purpose of determining whether lay testimony was new and material evidence.  See Justus v. Principi, 3 Vet. App. 510 (1992).  However, this evidence falls short of the standard for determining when a VA examination is necessary.  See Waters, 601 F.3d at 1278; see also Colantonio, 606 F.3d at 1381-82. 

The Board accordingly finds no reason for an additional remand to obtain an  examination. 

To the extent that marriage and birth certificates were not translated, the Board finds that these documents are not relevant to the issue decided herein and, accordingly, translation is not required.  
 
In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic diseases, including organic disease of the nervous system, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 3.307, 3.309(a) (2012). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).   

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

To rebut the presumption of soundness, VA must show, by clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran contends that he was treated in service for his epilepsy condition, was held back from going to Germany as a result, and that he has continued to suffer with this condition since discharge.  Records associated with the claims file also show that the Veteran has reported suffering with convulsions since the age of 12, prior to active service.  

A March 1954 service pre-induction and a September 1954 service induction examination report were both negative for any abnormalities indicative of epilepsy or a seizure disorder.  In addition, on contemporaneous self reports of medical history in March 1954 and in September 1954, the Veteran reported that his health was good and he denied a history of epilepsy or attacks.  

Numerous service treatment records are associated with the claims file showing complaints, evaluation and treatment for a variety of ailments, to include: right arm complaints and right shoulder pain that was diagnosed as rheumatic pain in right shoulder, medical observation for stomach cramps in December 1955 and for a sprained right ankle in March 1956 in the dispensary in Hohenfels, Germany, and Heilbronn, Germany, respectively.   In June 1956, he was diagnosed with rheumatic arthritis and was put on light duty for three days.  An August 1956 service discharge examination was also negative for any abnormalities, aside from a scar on the small finger of the left hand.  On contemporaneous self report of medical history, the Veteran denied ever having epilepsy or fits.  The Veteran's entire compilation of service treatment records were negative for any complaints, findings, treatments or diagnosis of a seizure disorder or epilepsy.  

The Board notes that in March 2012, an additional search for clinical records for the Camp Tortuguera Hospital for treatment of epilepsy or seizures from 1954 to 1955, as identified by the Veteran, was undertaken.  However, no outstanding service treatment records were found.  The Veteran was informed of this by way of a March 2012 letter and informed of alternate sources of evidence that could be submitted, such as buddy statements, statements from military medical personnel, etc.  The letter also informed him that the RO had attempted to obtain the records from the National Personnel Records Center and that he should either provide the records or their location to the RO within 10 days of the date of the letter or a decision could be made after 10 days.  See 38 C.F.R. § 3.159(e) (2012).  

An April 1969 Pontiac General Hospital record notes that the Veteran passed out while at work with a loss of consciousness.  The diagnosis was seizures and loss of consciousness, etiology undetermined.  

An April 1973 employment claim for benefits reflects that the Veteran was disabled after a fellow employee "went bursek" and cut him on the arm.  

A November 1973 Pontiac General Hospital record reflects that has had some apparent seizures in the past.  He cannot describe them adequately, expect to say that, in 1968 and again in 1970 he had a "convulsion."  The impression was that the Veteran's history was not very accurate.  Testing revealed that the possibility of seizure disorder was further suggested.  Later that same month, the Veteran was readmitted with a diagnosis of convulsive seizures.  

A December 1973 Pontiac General Hospital admission record reflects that the Veteran stated he was relatively well and working at a car factory until a few months earlier when he sustained as apparently serious injury to his back when he fell down during the convulsive seizure.   Apparently he was not taking the anticonvulsive medication and he was not receiving continuous medical help for his convulsive disorder.  He provided a history of epilepsy for 8 to 9 years.  The discharge summary reflects that the Veteran has a history of convulsive disorders which started about 9 years ago.  

Pontiac General Hospital records show that the Veteran was admitted in February 1974 and discharged in March 1974 with diagnoses of conversion hysteria and convulsive disorder.  On admission it was noted that the Veteran had increasing convulsive seizures.  The Veteran reported that he had had convulsive disorder for many, many years but in general he was under good control without significant problems, despite the fact that he was not taking any medication and not receiving the proper medical care.  

A June 1974 psychiatric medical report performed for disability determination reflects that the Veteran had been seen in 1973 and was diagnosed with convulsive disorder.  

In a March 1975 claim for VA benefits, the Veteran asserted that he was treated during service in January 1955 for epilepsy.  He further indicated that in 1957 he was treated at San Luca Hospital for epilepsy.  

An April 1975 VA neuropsychiatric examination report notes that the Veteran reported having convulsive seizures while in the Army during basic training in Puerto, Rico in 1954.  The Veteran indicated that in 1973 he was seen for a grand mal seizure and epilepsy.  The VA examiner noted that the Veteran had been diagnosed by a psychiatrist with conversion reaction with depressive neurosis.  The possibility of convulsive disorder and possible spinal cord pathology has also been raised.  The VA examiner diagnosed a history of possible convulsive disorder.  

In an October 1975 claim for Social Security Administration disability benefits, the Veteran stated that since 1973 he has been unable to work because of his condition as an epileptic and convulsive seizures which occur periodically and are getting worse. 

In an October 1975 summary, the Hospital San Lucas certified that the Veteran was hospitalized at their institution from September 1957 to October 1957 for a fracture of the fourth metacarpal bone, in February 1962 for hemoptysis, cause unknown and for acute tonsillitis, in May 1963 for acute frontal sinusitis and in January 1964 for hematoma occipital region, acquired torticolis right neck.  

In a December 1975 statement, the Veteran asserted that he was treated at Camp Tortuguero, Puerto Rico in 1954 and after his release from service he continued with his epilepsy condition.  

In a January 1976 statement, the Veteran's representative set forth the Veteran's contentions that after separation from service, he had many seizures, but was not hospitalized or treated due to the lack of understanding of the symptoms by his wife.  The Veteran was treated for this condition at Camp Torteguero, Puerto Rico in January 1955.  

In a November 1976 letter, W.H. Fleming. M.D., stated that he first saw the Veteran in December 1975 for psychiatric treatment.   He noted that the Veteran had worked at the Fisher Body Factory in Pontiac, Michigan until 1968 when he began with epileptic attacks (grand mal type) due to unknown causes.  

A January 1977 VA psychiatric examination report reflects that the Veteran has been under treatment for epilepsy since 1973.  The Veteran reported that he had had seizures since he was 12 years of age, but did not know what they were, although, he had been to many different doctors.  He was inducted into service because he denied a history of seizures.  It was only since 1973 that he realized he had epilepsy and had remained under steady treatment.  The diagnosis was epilepsy grand mal.  

A January 1977 VA neurological examination report reflects that the Veteran reported that since a long time ago he was been suffering from seizures.  The seizure is manifested by sudden loss of consciousness, foam by mouth, clonic and tonic movement and occasional loss of sphincter.  The diagnosis was epilepsy, cause undetermined.  

In a January 1989 evaluation report for disability determination, a private physician noted that according to the Veteran's wife, the Veteran was well until 1973 when he had the first convulsive seizure at work sustaining lumbar and right arm injuries.  The impression was generalized tonic clonic seizure disorder, out of control.  

In a January 1989 mental impairment evidence report for disability determination, it was noted that in 1973 the Veteran began presenting with uncontrolled seizure disorder.

In August 2010, the Veteran submitted a claim for epileptic attacks, accepted by the RO as a claim to reopen his previously denied claim for service connection for epilepsy.  

In October 2010, the RO declined to reopen his claim.  

In October 2010, a buddy statement from T.V.O, a fellow service member was submitted on the Veteran's behalf.  The translated document reflects that T.V.O stated he knew the Veteran since 1954 when they were soldiers under training in the Camp Tortuguero, Company 7.  While the Veteran was in this company he had epileptic attacks and in several occasions suffered from those attacks in his presence and was sent to the "nursery" for treatment.  When he, T.V.O, went to Germany, the Veteran was left in the company because of the above mentioned condition doing light jobs.  

In a December 2011 informal hearing presentation, the Veteran's representative reiterates the Veteran's assertions that he was treated at the troop medical clinic at Tortuguero and that there were written records of treatment and that his symptoms began in service and were the reason for him not joining the rest of his platoon in Germany.  

Initially, the Board finds that the record does not show, by clear and unmistakable evidence, that there was a diagnosis of epilepsy or a seizure disability prior to service or that epilepsy or a seizure disorder existed prior to service.  The Veteran's entrance examination report did not note a seizure disorder and the Veteran has provided inconsistent information regarding the onset of his symptoms as being either prior to service, in service or after service.  Therefore, the presumption of soundness applies as regards the Veteran's epilepsy.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As the Veteran is presumed sound at service entry regarding his diagnosed epilepsy, the Board must consider whether his such disability is related to or had its onset in service.

After carefully considering the pertinent evidence, to include the Veteran's assertions and those of a fellow service member, the Board finds that the preponderance of the evidence is against the claim for service connection for epilepsy. 

The Board has considered the lay evidence as it pertains to the issue of continuity of symptomatology.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995).

As part of the current VA disability compensation claim, the Veteran has asserted that his symptoms of epilepsy had its onset in service and has been continuous since service.  He asserts that he continued to experience symptoms relating to epilepsy after he was discharged from the service.  Specifically, he asserts that post-service, in 1957, he received treatment at San Luca Hospital for epilepsy.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of epilepsy after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of epilepsy since active service is inconsistent with the other evidence of record.  Indeed, while he now asserts that his disorder began in service, in the contemporaneous self report of medical history he gave at the service separation examination, he specifically denied epilepsy or fits.  

Specifically, the service separation examination report reflects that the Veteran was examined and his neurologic system was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to seizures until an April 1969 private hospital record, more than 12 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1956) and initial reported symptoms related to epilepsy/seizures in 1969.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).
Next, the Veteran specifically contends that he suffered with seizures in service and that such seizures were witnessed by fellow service member T.V.O.  The Veteran and T.V.O, both assert that due to the Veteran's seizures in service, he was not permitted to travel with his unit to Germany.  Further, in the December 2011 informal hearing presentation, the Veteran's representative stated that the Veteran contends that his symptoms began in service and was the reason for him not joining the rest of his platoon in Germany.  That contention, however, markedly conflicts with the Veteran's service records showing that the Veteran received medical treatment in December 1955 at the U.S. Army Dispensary in Hohenfels, Germany and again in March 1956 at the U.S. Army Dispensary in Heilbronn, Germany.  In addition, the Veteran underwent his separation examination at the U.S. Army Dispensary in Heilbronn, Germany in August 1956.  Hence, the Veteran obviously was not prevented from serving in Germany during active service.  

Also, the Veteran's contentions that he was treated in 1957 at San Luca Hospital for epilepsy is not supported by the record.  In fact, a hospital summary from San Luca Hospital certified that the Veteran's treatment at their institution included hospitalization from September 1957 to October 1957 for a fracture of the fourth metacarpal bone, not for epilepsy.  Thereafter, he was treated in February 1962 for hemoptysis, cause unknown and for acute tonsillitis, in May 1963 for acute frontal sinusitis and again in January 1964 for hematoma occipital region, acquired torticolis right neck.  There was absolutely no notation that the Veteran was treated for epilepsy or symptoms thereof.  

These inconsistencies render the Veteran's statements, and those of his fellow service member, incredible as to the assertions of onset and continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The lay statements of onset of symptoms in service which continued thereafter are not credible because they conflict with the Veteran's affirmative statements while in service that he did not have epilepsy, fits, or other symptoms.  The Veteran's affirmative statements contemporaneous in time to his service, and the normal findings on separation examination, are entitled to a finding of credibility rather than statements made years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

Lastly, the Board finds that the record does not include competent evidence potentially linking the Veteran's epilepsy to his active service.  Neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion that suggests a relationship between the Veteran's epilepsy and service.  

Accordingly, the Board finds that the preponderance of the evidence is against establishing service connection for epilepsy.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for epilepsy is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


